Citation Nr: 0423594	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus and if so whether the 
reopened claim should be granted.

2.  Entitlement to service connection for left eye disability 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His service personnel records show that he 
received the Vietnam Service Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at Las Vegas, Nevada.  
A transcript of this hearing is associated with the claims 
folders.  

The issues of entitlement to service connection for diabetes 
mellitus and left eye disability due to diabetes mellitus are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matter decided herein have 
been completed.  

2.  Service connection for diabetes mellitus was denied in an 
unappealed January 1973 rating action.

3.  Evidence received since the July 1973 rating action 
includes evidence which is not cumulative or redundant of the 
evidence previously or record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for diabetes mellitus has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for diabetes mellitus.  Therefore, no further development 
with respect to this matter is required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.

Evidentiary Background:

In October 1972, the veteran received inpatient treatment 
after experiencing polyuria, polydispsia, nocturia, 
generalized weakness, thirst, polyphagia, marked increase in 
appetite, blurred vision, and loss of 19 pounds.  These 
symptoms had persisted for two months.  The veteran was 25 
years old and had no family history of diabetes.  The 
pertinent diagnosis was diabetes mellitus.  The veteran was 
placed on insulin and instructed on how to administer his own 
insulin. 

Subsequent VA outpatient treatment records dated from 
November to December 1972 show follow up treatment for 
diabetes mellitus.  Examination was negative for diabetic 
retinopathy.  

In December 1972, the veteran submitted a statement alleging 
that he had a diabetic condition that was either incurred in, 
or aggravated by, his active military service.  He reported 
symptoms of urination, headaches, and a "run-down 
condition" while serving in Vietnam from February to October 
1968.  He stated that he was seen by doctors, given 
medication, and sent back to his unit.  Shortly after 
separation from service, he was seen by a private physician 
for problems with urination.  It was thought that he had a 
kidney infection and sulfur tablets were prescribed.  His 
symptoms persisted and he was hospitalized at a VA hospital 
in January 1972.  In October 1972, he was diagnosed with 
diabetes.  

By rating action in January 1973, the RO denied service 
connection for diabetes mellitus as the evidence did not show 
that the veteran's diabetes mellitus was incurred during his 
active military service or manifested to a compensable degree 
within one year following his release from active duty.  The 
veteran was informed of this decision by letter in February 
1973.

VA outpatient treatment records dated from February 1993 to 
July 2001 show the veteran was taking insulin regularly for 
his diabetes.  He also received dietary instruction.  These 
records reflect treatment for diabetic retinopathy.  

In January, April, and November 2001, he was noted to have 
Type II diabetes; however, he was noted to have Type I 
diabetes in a record dated in July 2001.  

In February 2001, the veteran submitted a statement 
requesting that his claim for service connection for diabetes 
be reopened.  He asserted that his diabetes was the result of 
exposure to Agent Orange.  He also reported left eye vision 
loss secondary to diabetes.

The report of a December 2001 VA examination indicates that 
the veteran reported light perception of vision in the left 
eye with declining vision in the right eye.  He had a history 
of multiple retinal laser surgeries for diabetic retinopathy 
with surgery for an unresolving vitreous hemorrhage secondary 
to diabetic retinopathy.  He was noted to be blind in the 
left eye.  

The veteran was also afforded a VA diabetes mellitus 
examination in December 2001.  The examiner noted that he had 
not reviewed the claims folder, but did review some medical 
records from the Las Vegas VA Ambulatory Care Center.  The 
veteran reported four or five episodes of ketoacidosis, or at 
least a very high blood sugar, that caused him to be 
hospitalized.  He stated that he experienced hypoglycemic 
reactions approximately 10 or 15 times a month.  The 
pertinent diagnosis was diabetes mellitus which was insulin 
dependent and under questionable control.  

A VA endocrinologist, in a February 2002 VA progress note, 
indicated that the veteran had a diagnosis of Type II 
diabetes mellitus.  However, this same endocrinologist 
diagnosed Type I diabetes mellitus in June 2002, September 
2002, and January 2003.  

The veteran's claims folder was reviewed in conjunction with 
an October 2002 eye examination.  The examining optometrist 
was unable to identify whether the veteran had Type I or Type 
II diabetes noting that there was no definitive diagnosis in 
the claims folder.  Due to the complexities involved in the 
case, it was recommended that the veteran be evaluated by an 
endocrinologist with experience in Agent Orange-induced 
diabetes.  

Thereafter, the veteran was afforded a VA diabetes mellitus 
examination in October 2002.  The examiner noted that he did 
not have the claims folder, but other computerized records 
were reviewed.  It was noted that the veteran was diagnosed 
with Type I diabetes mellitus at the age of 25 in 1972.  The 
pertinent diagnoses were Type I diabetes mellitus, diabetic 
nephropathy, and diabetic retinopathy.    

The veteran testified at a hearing before the undersigned in 
Las Vegas, Nevada, in March 2004.  He reported that he served 
in the Republic of Vietnam for a little over nine months.  He 
believed that he contracted diabetes from the spraying of 
Agent Orange.  He was taking insulin and placed on a 
restricted diet.  He indicated that his left eye problems 
were related to his diabetes.  


Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
Type II diabetes mellitus (also known as Type 2 or adult 
onset diabetes) manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis   

By an unappealed rating decision in January 1973, the RO 
denied service connection for diabetes mellitus as the 
disability was not incurred in service or within a 
presumptive period following his release from active duty.  
After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  

Since the RO denied service connection in 1973, VA has 
promulgated new regulations which allow service connection on 
a presumptive basis for veteran's that served in Vietnam 
during a prescribed period who develop Type II diabetes 
following their release from active duty.  Based on this new 
theory of entitlement, the veteran has asserted that his 
diabetes mellitus resulted from exposure to herbicides during 
his service in Vietnam.  The medical evidence of record in 
January 1973 did not indicate whether the veteran had Type I 
or Type II diabetes mellitus.  However, recent outpatient 
treatment records show various diagnoses related to his 
diabetes with some health care providers identifying Type I 
diabetes and others identifying Type II diabetes.  

The medical records diagnosing Type II diabetes mellitus is 
presumed credible for the purpose of determining whether new 
and material evidence has been submitted.  These records are 
neither cumulative nor redundant of the evidence previously 
of record.  Similarly, these records are so significant that 
they must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, these records are new and 
material and reopening of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for diabetes 
mellitus is granted.


REMAND

As noted above, there is ambiguity in the record concerning 
the type of diabetes mellitus that the veteran has developed.  
In light of these ambiguities, the Board is of the opinion 
that a new VA examination with a board certified 
endocrinologist would be probative in ascertaining whether 
the veteran has Type I or Type II diabetes mellitus.  

The veteran's claim for service connection for left eye 
disability as secondary to diabetes mellitus is inextricably 
intertwined with his claim for service connection for 
diabetes.  Accordingly, action on the issue of service 
connection for loss of vision of the left eye is deferred.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of him for 
diabetes and/or left eye disability.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a board certified 
endocrinologist.  The claims folders must 
be made available and reviewed by the 
examiner.  Any indicated studies should 
be performed. 

Based upon the examination results and 
the review of the claims folders, the 
examiner should indicate whether a 
diagnosis of Type II diabetes is 
warranted.  The supporting rationale for 
all opinions expressed must also be 
provided.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should adjudicate the 
veteran's reopened claim for service 
connection for diabetes mellitus on a de 
novo basis.  If service connection is 
granted for diabetes mellitus, the RO 
should also adjudicate the claim for 
secondary service connection for left eye 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



